



Exhibit 10.28


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
effective November 1, 2017 (“Effective Date”) between Scott Salmirs
(“Executive”) and ABM Industries Incorporated, a Delaware corporation (“Company”
or “ABM”). As of the Effective Date, this Agreement supersedes in its entirety
the Executive Employment Agreement dated March 31, 2015.


In consideration of the terms and commitments contained in this Agreement, the
parties agree to and acknowledge the following:


1.
EMPLOYMENT.

The Company agrees to employ Executive, and Executive hereby accepts such
employment, on the terms and conditions set forth in this Agreement.
2.
DUTIES, RESPONSIBILITIES AND TITLE.

Executive’s title shall be President and Chief Executive Officer of the Company.
Executive shall have and perform such duties, functions and responsibilities
relating to Executive's employment with Company as may be assigned from time to
time by the Board of Directors, consistent with such position. Executive shall
report directly to the Board of Directors and shall provide the services
hereunder at the Company’s office located in New York City.
3.
COMPENSATION.

During Executive’s employment hereunder, Company agrees to compensate Executive,
and Executive agrees to accept as compensation in full, as follows:
3.1
BASE SALARY. The Company shall pay to Executive an annual base salary (the “Base
Salary”) in an amount to be determined by the Board of Directors or its
applicable committee (as applicable, the “Committee”) in its sole discretion,
provided that Executive’s initial Base Salary as of the Effective Date shall be
at an annual rate of $900,000. The Base Salary shall be subject to applicable
state and federal withholdings and shall be paid according to the Company’s
standard payroll practices.



3.2
BONUS. Executive will be eligible for annual incentive awards pursuant to the
terms of the Cash Incentive Program or any applicable successor program (“Cash
Bonus”). The target amount for Executive’s Cash Bonus shall be no less than one
hundred percent (100%) of Base Salary (“Target Cash Bonus”). Executive’s actual
Cash Bonus may range from 0% to an amount greater than Target Cash Bonus;
provided that the maximum potential Cash Bonus will be no less than 185% of Base
Salary. The Cash Bonus, if any, earned for a fiscal year will be paid no later
than the March 15 following the completion of the performance year.



3.3
EQUITY. Executive will be eligible to receive annual awards under the 2006
Equity Incentive Plan, as amended and restated, or any applicable successor plan
(“Equity Plan”), subject to the terms and conditions of the applicable plan and
as determined by the Committee in its discretion.



1

--------------------------------------------------------------------------------





3.4
REIMBURSEMENTS. The Company shall reimburse Executive for all reasonable and
necessary out-of-pocket expenses incurred by Executive in connection with the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policies and procedures.



3.5
BENEFITS. Executive will be eligible to participate in the Company’s health,
welfare and retirement benefit plans generally available for executive officers
from time to time.



4.
COMPLIANCE WITH LAWS AND POLICIES; EMPLOYEE PROTECTIONS. Executive shall
dedicate Executive’s full business time and attention to the performance of
duties hereunder, perform Executive’s duties in good faith and to a professional
standard, and fully comply with all laws and regulations pertaining to the
performance of Executive’s responsibilities, all ethical rules, ABM’s Code of
Business Conduct and Ethics, ABM’s Recoupment Policy as well as any and all of
policies, procedures and instructions of ABM, in each case as in effect from
time to time; provided, it shall not be a violation of the foregoing for
Executive to manage Executive’s personal, financial and legal affairs to the
extent that they do not interfere with Executive’s ability to perform
Executive’s duties to the Company. Prior to joining or agreeing to serve on
corporate, civil or charitable boards or committees, Executive shall obtain
approval of the Chair of ABM’s Governance Committee or otherwise as required by
ABM’s Corporate Governance Guidelines as in effect from time to time.

Nothing in this Agreement or otherwise limits Executive’s ability to communicate
directly with and provide information, including documents, not otherwise
protected from disclosure by any applicable law or privilege to the Securities
and Exchange Commission (the “SEC”) or any other federal, state or local
governmental agency or commission (“Government Agency”) regarding possible legal
violations, without disclosure to the Company. The Company may not retaliate
against Executive for any of these activities, and nothing in this Agreement or
otherwise requires Executive to waive any monetary award or other payment that
Executive might become entitled to from the SEC or any other Government Agency.
Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which added 18
U.S.C. § 1833(b)), the Company and Executive acknowledge and agree that
Executive shall not have criminal or civil liability under any federal or State
trade secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition and without limiting the preceding sentence, if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and may use the trade secret information in the court
proceeding, if Executive (X) files any document containing the trade secret
under seal and (Y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement or otherwise is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such Section.
5.
RESTRICTIVE COVENANTS.

In consideration of the compensation, contract term, potential Severance
Benefits, continued employment provided by Company, as well as the access
Company will provide Executive to its Confidential Information, as defined
below, and current and prospective customers, all as necessary for the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during Executive’s employment and thereafter as provided, except that
if Executive’s employment is


2

--------------------------------------------------------------------------------





terminated under circumstances qualifying Executive for payments under the
Change-in-Control Agreement (as defined below), the applicable restrictive
covenants set forth in such Change-in-Control Agreement shall supersede Sections
5.3, 5.4, 5.5 and 5.6 below:
5.1
CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but is not
limited to: (i) Company and its subsidiary companies’ trade secrets, know-how,
ideas, applications, systems, processes and other confidential information which
is not generally known to and/or readily ascertainable through proper means by
the general public; (ii) plans for business development, marketing, business
plans and strategies, budgets and financial statements of any kind, costs and
suppliers, including methods, policies, procedures, practices, devices and other
means used by the Company and its subsidiaries in the operation of its business,
pricing plans and strategies, as well as information about the Company and
affiliated entity pricing structures and fees, unpublished financial
information, contract provisions, training materials, profit margins and bid
information; (iii) information regarding the skills, abilities, performance and
compensation of other employees of the Company or its subsidiaries, or of the
employees of any company that contracts to provide services to the Company or
its subsidiaries; (iv) information of third parties to which Executive had
access by virtue of Executive’s employment, including, but not limited to
information on customers, prospective customers, and/or vendors, including
current or prospective customers’ names, contact information, organizational
structure(s), and their representatives responsible for considering the entry or
entering into agreements for those services, and/or products provided by the
Company and its subsidiaries; customer leads or referrals; customer preferences,
needs, and requirements (including customer likes and dislikes, as well as
supply and staffing requirements) and the manner in which they have been met by
the Company or its subsidiaries; customer billing procedures, credit limits and
payment practices,; and customer information with respect to contract and
relationship terms and conditions, pricing, costs, profits, sales, markets,
plans for future business and other development; purchasing techniques; supplier
lists; (v) information contained in the Company’s LCMS database, JDE , LMS or
similar systems; (vi) any and all information related to past, current or future
acquisitions between the Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information”). Notwithstanding the generality of the foregoing, Confidential
Information shall not include: (x) information known to Executive prior to
Executive’s discussions with the Company regarding Executive’s employment with
the Company; (y) contact information contained on Executive’s rolodex (other
than for officers, directors, employees, and/or independent contractors of the
Company and Company-affiliated entities); or (z) information that is or becomes
generally known in the industry or part of the public domain.



5.2
NON-DISCLOSURE. The Company and Executive acknowledge and agree that the Company
has invested significant effort, time and expense to develop its Confidential
Information. Except in the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, the Company or its subsidiaries or by virtue of Executive’s
employment. This Confidential Information has unique value to the Company and
its subsidiaries, is not generally known or readily available by proper means to
their competitors or the general public, and could only be developed by



3

--------------------------------------------------------------------------------





others after investing significant effort, time, and expense. Executive
understands that Company or its subsidiaries would not make such Confidential
Information available to Executive unless the Company was assured that all such
Confidential Information will be held in trust and confidence in accordance with
this Agreement and applicable law. Executive hereby acknowledges and agrees to
use this Confidential Information solely for the benefit of the Company and its
affiliated entities. In addition, Executive agrees that at all times after the
voluntary or involuntary termination of Executive’s employment, Executive shall
not attempt to seek, seek, attempt to solicit, solicit, or accept work from of
any customer or active customer prospect of Company or any other
Company-affiliated entity through the direct or indirect use of any Confidential
Information or by any other unfair or unlawful business practice.


5.3
NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that the
Company has developed its work force as the result of its investment of
substantial time, effort, and expense. During the course and solely as a result
of Executive’s employment with the Company, Executive will come into contact
with officers, directors, employees, and/or independent contractors of the
Company and Company-affiliated entities, develop relationships with and acquire
information regarding their knowledge, skills, abilities, salaries, commissions,
benefits, and/or other matters that are not generally known to the public.
Executive further acknowledges and agrees that hiring, recruiting, soliciting,
or inducing the termination of such individuals will cause increased expenses
and a loss of business. Accordingly, Executive agrees that while employed by the
Company and for a period of twelve (12) months following the termination of
Executive’s employment (whether termination is voluntary or involuntary),
Executive will not directly or indirectly solicit, hire, recruit or otherwise
encourage, assist in or arrange for any officer, director, employee, and/or
independent contractor to terminate his/her business relationship with the
Company or any other Company-affiliated entity except in the proper performance
of this Agreement. This prohibition against solicitation shall include but not
be limited to: (i) identifying to other companies or their agents, recruiting or
staffing firms, or other third parties the Company officers, directors,
employees, or independent contractors who have specialized knowledge concerning
the Company’s business, operations, processes, methods, or other confidential
affairs or who have contacts, experience, or relationships with particular
customers; (ii) disclosing or commenting to other companies or their agents,
recruiting or staffing firms, or other third parties regarding the quality or
quantity of work, specialized knowledge, or personal characteristics of any
person still engaged by Company or any other Company-affiliated entity; and
(iii) providing such information to prospective companies or their agents,
recruiting or staffing firms, or other third parties preceding possible
engagement; provided, nothing in this Section 5.3 shall prevent Executive from
serving as a reference in response to a bona fide inquiry regarding an employee
or former employee of the Company.



5.4
NON-SOLICITATION OF CUSTOMERS. Executive acknowledges and agrees that the
Company and its subsidiaries have identified, solicited, and developed their
customers and developed customer relationships as the result of their investment
of significant time, effort, and expense and that the Company has a legitimate
business interest in protecting these relationships. Executive further
acknowledges that Executive would not have been privy to these relationships
were it not for Executive’s employment by the Company. Executive further
acknowledges and agrees that the loss of such customers and clients would damage
the Company and potentially cause the Company great and irreparable harm.
Consequently, Executive covenants and agrees that during and for twelve (12)
months following the



4

--------------------------------------------------------------------------------





termination of Executive’s employment with the Company (whether such termination
is voluntary or involuntary), Executive shall not, directly or indirectly, for
the benefit of any person or entity other than the Company, attempt to seek,
seek, attempt to solicit, solicit, or accept work from any customer, client or
active customer prospect: (i) with whom Executive developed a relationship while
employed by Company or otherwise obtained Confidential Information about for the
purpose of diverting business from Company or an affiliated entity; and (ii)
that is located in a state or foreign country in which: (a) the Executive
performed work, services, or engaged in business activity on behalf of the
Company within the twelve (12) month period preceding the effective date of
Executive’s termination of employment; and/or (b) where the Company has business
operations and Executive was provided Confidential Information regarding the
Company’s business activities in those territories within the twelve (12) month
period preceding the effective date of Executive’s termination of employment.


5.5
POST EMPLOYMENT COMPETITION. Executive agrees that, while employed by the
Company and for a period of twelve (12) months following Executive’s termination
of employment (whether such termination is voluntary or involuntary), Executive
shall not work, perform services for, or engage in any business, enterprise, or
operation that engages in a Competing Business (as defined below) in a
Restricted Territory (as defined below). For purposes of this Agreement,
“Competing Business” means the provision of any goods, products, or services
that are the same or substantially similar to those provided by the Company, or
any Company-affiliated entity of which Executive had Confidential Information,
in the twelve (12) month period preceding the effective date of Executive’s
termination of employment. Executive acknowledges that the Company and its
subsidiaries are engaged in business in various states throughout the U.S. and
various international locations. Accordingly, and in view of the nature of
Executive’s nationwide position and responsibilities, “Restricted Territory” as
used herein means each state and each foreign country: (i) in which Executive
performed work, services, or engaged in business activity on behalf of the
Company within the twelve (12) month period preceding the effective date of
Executive’s termination of employment; and/or (ii) where the Company has
business operations and Executive was provided Confidential Information
regarding the Company’s business activities in those territories within the
twelve (12) month period preceding the effective date of Executive’s termination
of employment. The restrictions in Section 5.5 shall only apply if, within the
twelve (12) month period prior to the effective date of Executive’s termination,
Executive was employed by the Company to perform sales, marketing, and/or
operational activities, or was directly involved in corporate development and
strategy (i.e., mergers, acquisitions, divestitures and/or other corporate
strategic initiatives) for the Company or its subsidiaries/affiliates.



5.6
NON-DISPARAGEMENT. Following the termination of Executive’s employment for any
reason, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light the Company,
Company-affiliated entities, or its or their reputation, goodwill, commercial
interests or past and present officers, directors, employees, consultants,
and/or agents, and the Company shall instruct its directors and executive
officers to not make any statement or take any action which disparages, defames,
or places in a negative light Executive.



5.7
CREATIONS. The terms and conditions set forth in Appendix A attached hereto are
hereby incorporated by reference as though fully set forth herein.



5

--------------------------------------------------------------------------------







5.8
CONFIDENTIAL INFORMATION OF OTHERS; NO CONFLICTS. Executive will not use,
disclose to the Company or induce the Company to use any legally protected
confidential, proprietary or trade secret information or material belonging to
others which comes into Executive’s knowledge or possession at any time, nor
will Executive use any such legally protected information or material in the
course of Executive’s employment with the Company. Executive has no other
agreements or relationships with or commitments to any other person or entity
that conflicts with Executive’s obligations to the Company as an employee of the
Company or under this Agreement, and Executive represents that Executive’s
employment will not require Executive to violate any legal obligations to any
third-party. In the event Executive believes that Executive’s work at the
Company would make it difficult for Executive not to disclose to the Company any
legally protected confidential, proprietary or trade secret information or
materials belonging to others, Executive will immediately inform the Company’s
Senior Vice President of Human Resources. Executive has not entered into, and
Executive agrees Executive will not enter into, any oral or written agreement in
conflict with this Agreement.



5.9
COOPERATION WITH LEGAL MATTERS. During Executive’s employment with Company and
thereafter, Executive shall reasonably cooperate with Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter in any forum, including but not
limited to lawsuits, administrative charges, audits, arbitrations, and internal
and external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claims,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against the Company or a
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.9, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify the Company immediately in the event there is a
request for information or inquiry pertaining to the Company, any
Company-affiliated entity, or Executive’s knowledge of or employment with the
Company. In performing responsibilities under this Section following termination
of employment for any reason, Executive shall be compensated for Executive’s
time at an hourly rate of $250 per hour. However, during any period in which
Executive is an employee of the Company, Executive shall not be so compensated.



5.10
REMEDIES AND DAMAGES. The parties agree that compliance with Sections 5.1 - 5.7
of the Agreement and Appendix A is necessary to protect the business, reputation
and goodwill of the Company and, in the case of Section 5.5 of the Agreement,
the reputation and goodwill of Executive, that the restrictions contained herein
are reasonable, and that any breach of Section 5 may result in irreparable and
continuing harm to the Company or to Executive, for which monetary damages will
not provide adequate relief. Accordingly, in the event of any actual or
threatened breach of any covenant or promise made by either party in Section 5,



6

--------------------------------------------------------------------------------





Company and Executive agree that both parties shall be entitled to all
appropriate remedies, including temporary restraining orders and injunctions
enjoining or restraining such actual or threatened breach. Each of the Company
and Executive hereby consents to the issuance thereof forthwith by any court of
competent jurisdiction.


5.11
LIMITATIONS. Nothing in this Agreement shall be binding upon the parties to the
extent it is void or unenforceable for any reason in the State of New York,
including, without limitation, as a result of any law regulating competition or
proscribing unlawful business practices; provided, however, that to the extent
that any provision in this Agreement could be modified to render it enforceable
under applicable law, it shall be deemed so modified and enforced to the fullest
extent allowed by law.



6.
AT-WILL EMPLOYMENT. The employment of Executive shall be “at-will” at all times.
The Company or Executive may terminate Executive’s employment with the Company
at any time, without any advance notice, for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Following the termination of
Executive’s employment for any reason, the Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
including accrued but unpaid Base Salary, any accrued and unused paid time off
and any incurred but unpaid reimbursements (together “Accrued Obligations”).
Thereafter, all obligations of the Company under this Agreement shall cease
other than those set forth in Section 7.



7.
TERMINATION OF EMPLOYMENT.



7.1
TERMINATION BY COMPANY FOR CAUSE. Where the Company terminates Executive’s
employment for Cause, all obligations of the Company under this Agreement shall
cease; provided the Company shall pay Executive the Accrued Obligations within
thirty (30) days of the termination of Executive’s employment. For purposes of
this Agreement, “Cause” shall mean the occurrence of one of the following: (i)
Executive’s willful misconduct, dishonesty, or insubordination; (ii) Executive’s
conviction (or entry of a plea bargain admitting criminal guilt) of any felony
or a misdemeanor involving moral turpitude; (iii) drug or alcohol abuse that has
a material effect on the performance of Executive’s duties and responsibilities
under this Agreement; (iv) Executive’s willful and repeated failure to
substantially perform Executive’s duties and responsibilities under this
Agreement for reasons other than death or Disability, as defined below; (v)
Executive’s willful and repeated inattention to duty for reasons other than
death or Disability; (vi) Executive’s material and willful violation of the
Company’s Code of Business Conduct; and (vii) any other material and willful
breach of this Agreement by Executive. No Cause shall exist until the Company
has given Executive written notice describing the circumstances giving rise to
Cause in reasonable detail and, to the extent such circumstances are susceptible
to remedy, Executive has failed to remedy such circumstances within fifteen (15)
days of receiving such notice.



7.2
TERMINATION BY THE COMPANY WITHOUT CAUSE OR TERMINATION BY THE EXECUTIVE FOR
GOOD REASON. Where the Company terminates Executive’s employment without Cause,
or Executive terminates Executive’s employment for Good Reason (as defined
below), Executive shall be entitled to: (i) a payment equal in the aggregate to
2.5 times the sum of (A) Executive’s Base Salary and (B) Executive’s Target Cash
Bonus, which payment shall be paid in equal installments (no less frequently
than monthly) over the



7

--------------------------------------------------------------------------------





30-month period following Executive’s separation from service, provided that any
amounts otherwise payable prior to the effective date of the release referenced
below shall be paid in a lump sum within 7 days following the effective date of
such release; (ii) eighteen (18) months’ medical benefits coverage, which may be
provided through COBRA reimbursement; (iii) Executive’s prorated Cash Bonus for
the year of termination based on the Committee’s determination of actual
performance following the end of the performance period; and (iv) any earned but
unpaid Cash Bonus in respect of any completed fiscal year that has ended prior
to the date of such termination (the amounts set forth in clauses (i) through
(iv) collectively, the “Severance Benefits”); provided that Executive’s
eligibility to receive the Severance Benefits is conditioned on: (A) Executive
having first signed a release agreement in the form provided by the Company and
reasonably acceptable to Executive, but containing no further post-employment
restrictions or covenants other than those to which Executive is already subject
hereunder, and the release becoming irrevocable by its terms within sixty (60)
calendar days following the date of Executive’s termination of employment; and
(B) Executive’s continued compliance with all continuing obligations under this
Agreement, including but not limited to those set forth in Section 5. Executive
shall not have any other rights or claims under this Agreement. For purposes of
this Agreement, “Good Reason” shall mean the occurrence of one or more of the
following events without Executive's prior written consent: (w) a material
reduction in the Executive's Base Salary, (x) a material reduction in the Target
Cash Bonus, (y) the Executive is no longer the most senior executive of the
Company and/or reporting directly to the Board, or (z) the Company requires the
Executive to change Executive’s principal location of work by more than 50
miles. No Good Reason shall exist unless Executive has provided notice of such
circumstances giving rise to Good Reason in reasonable detail to the Company
within 30 days following the occurrence of such circumstances and, to the extent
such circumstances are susceptible to remedy, the Company has failed to remedy
such circumstances within thirty (30) days of receiving such notice, and
Executive shall have resigned within 30 days following expiration of such cure
period. For the avoidance of doubt, in the event Executive becomes entitled to
receive Severance Benefits, any such Severance Benefits that remain unpaid upon
Executive’s death shall be paid to Executive’s estate.
7.3
VOLUNTARY TERMINATION BY EXECUTIVE. Executive may give written notice of
Executive’s resignation of employment at any time during this Agreement pursuant
to Section 6, and thereafter, all obligations of the Company under this
Agreement shall cease; provided the Company shall pay Executive the Accrued
Obligations within thirty (30) days of the termination of Executive’s employment
or earlier as required by law. Executive is requested to provide sixty (60)
days’ written notice of Executive’s resignation or as much time as reasonable
under the circumstances. Company reserves the right to relieve Executive of
Executive’s duties at the Company’s discretion following notice of Executive’s
intent to resign.

7.4
RETIREMENT. With respect to equity-based awards granted following the Effective
Date, in the event that Executive retires voluntarily from ABM following
reaching age 60 with a minimum of 10 years of service, Executive’s
then-outstanding equity-based awards under the Equity Plan (including any awards
issued by an acquirer or successor to ABM in exchange or substitution for such
awards) that were granted at least one year prior to such retirement will not be
forfeited but will continue to be eligible for vesting, exercise and settlement,
as applicable, on the originally scheduled vesting dates (and, for the avoidance
of doubt with respect to performance-based awards, to the extent the applicable
performance criteria



8

--------------------------------------------------------------------------------





originally set forth in such awards are met), subject to Executive’s continued
compliance with the covenants set forth in Section 5 hereof.
7.5
DEATH OR DISABILITY. Executive’s employment hereunder shall automatically
terminate upon the death of Executive and may be terminated at the Company’s
discretion as a result of Executive’s Disability. “Disability” means Executive’s
substantial inability to perform Executive’s essential duties and
responsibilities under this Agreement for either 90 consecutive days or a total
of 120 days out of 365 consecutive days as a result of a physical or mental
illness, injury or impairment, all as determined in good faith by the Company.
If Executive’s employment is terminated by the Company due to Executive’s death
or Disability, then (i) Executive, or, upon death, to Executive’s designated
beneficiary or estate, as applicable, shall be eligible to receive (A) any
earned but unpaid Cash Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination and (B) a prorated Target Cash Bonus
based on the length of performance in the applicable performance period prior to
death or Disability and (ii) Executive’s then-outstanding equity-based awards
under the Equity Plan (including any awards issued by an acquirer or successor
to ABM in exchange or substitution for such awards) (x) that are subject to
time-based vesting will not be forfeited but will become immediately fully
vested and (y) that are subject to performance-based vesting for then-ongoing
performance periods shall immediately become fully vested with respect to the
number of shares that would have become earned and vested if the target level of
performance was met. In the case of Disability, Executive’s eligibility to
receive the foregoing is conditioned on: (i) Executive having first signed a
release agreement in the form provided by the Company and reasonably acceptable
to Executive, but containing no further post-employment restrictions or
covenants other than those to which Executive is already subject hereunder, and
the release becoming irrevocable by its terms within sixty (60) calendar days
following the date of Executive’s termination of employment; and (ii)
Executive’s continued compliance with all continuing obligations under this
Agreement, including but not limited to those set forth in Section 5.
Thereafter, Executive and Executive’s designated beneficiary or estate, as
applicable, shall not have any other rights or claims under this Agreement.

7.6
TIMING OF PAYMENTS. For the avoidance of doubt and without limiting the
generality of Section 10.7, the parties intend that, except as expressly
provided otherwise, any payments that become payable to Executive pursuant to
Section 7.2 are intended to be exempt from, or compliant with, Section 409A of
the Internal Revenue Code (“Section 409A”), and except as expressly provided
otherwise shall be paid within the short-term deferral period within the meaning
of Treasury Regulation section 1.409A-1(b)(4) to the extent required to be paid
no later than March 15th of the calendar year following the calendar year in
which Executive incurs a separation from service or shall be deemed to be paid
under a “separation pay plan” within the meaning of Section 409A to the extent
applicable. Any Cash Bonus or prorated Cash Bonus that becomes payable to
Executive pursuant to Section 7.2(iii) shall be paid to Executive following the
end of the applicable performance period when such payments are made to other
participants and in accordance with the terms of the applicable plan or program,
provided that in no event shall any such payment be made to Executive later than
March 15th of the calendar year following the end of the performance year.

7.7
PAYMENTS AND BENEFITS WITH RESPECT TO A CHANGE IN CONTROL. Notwithstanding
anything to the contrary in this Agreement or otherwise, if Executive’s
employment is terminated under circumstances qualifying Executive for payments
under the Change-in-Control Agreement between Executive and ABM (or any
successor or amendment



9

--------------------------------------------------------------------------------





to such agreement, as applicable, the “Change-in-Control Agreement”), Executive
shall not be entitled to the Severance Benefits under this Agreement and,
alternatively, Executive’s entitlement to payments and benefits, if any, shall
be governed by the terms of such Change-in-Control Agreement.
7.8
EXCESS PARACHUTE PAYMENTS. Notwithstanding any provision of this Agreement or
any other agreement or plan to the contrary (including without limitation any
lesser protection of Executive under any equity-based award agreement), if any
amount or benefit to be paid or provided under this Agreement or any other
agreement or plan would be an “excess parachute payment” under Section 280G of
the Code (an “Excess Parachute Payment”) (including after taking into account
the value, to the maximum extent permitted by Section 280G of the Code, of the
covenants herein), but for the application of this sentence, then the payments
and benefits to be paid or provided under this Agreement and any other
agreements and plans will be reduced to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will not be made if such reduction would result in Executive
receiving an amount determined on an after-tax basis, taking into account the
excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law and
any applicable federal, state and local income and employment taxes (the
“After-Tax Amount”) that is less than 90% of the After-Tax Amount of the
payments and benefits that he would have received without regard to this clause.
Whether requested by the Executive or the Company, the determination of whether
any reduction in such payments or benefits to be provided under this Agreement
or otherwise is required pursuant to the preceding sentence, and the value to be
assigned to the Executive’s covenants herein for purposes of determining the
amount, if any, of the Excess Parachute Payment will be made at the expense of
the Company by the Company’s independent accountants or benefits consultant. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section will not of itself limit or
otherwise affect any other rights of the Executive pursuant to this Agreement or
any other agreement or plan. In the event that any payment or benefit intended
to be provided is required to be reduced pursuant to this Section, then the
Company shall in good faith determine the appropriate treatment of payments or
benefits, consistent with the requirements of Section 409A that produces the
most advantageous economic outcome for the Executive, and its determination
shall be final and binding on the Executive. The Company will provide the
Executive with all information reasonably required or requested by the Executive
to demonstrate to the Executive that it has complied with the immediately
preceding sentence.

7.9
ACTIONS UPON TERMINATION. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have immediately resigned as an officer
and/or director of the Company and of any Company subsidiaries or affiliates,
including any LLCs or joint ventures, as applicable. Further, if during
employment Executive held any membership or position as a representative of the
Company for any outside organization (such as BOMA, IREM, IFMA or BSCIA), or as
a trustee for a union trust fund (such as a Taft-Hartley or similar fund), upon
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from such membership or position, or trustee position, and
shall cooperate fully with the Company in any process whereby the Company
designates a new representative to replace the position vacated by Executive.
Executive also agrees that all property (including without limitation all
equipment, tangible proprietary information,



10

--------------------------------------------------------------------------------





documents, records, notes, contracts and computer-generated materials) furnished
to or created or prepared by Executive incident to Executive’s employment with
the Company belongs to the Company and shall be promptly returned to the Company
upon termination of Executive’s employment.
7.10
WITHHOLDING AUTHORIZATION. To the fullest extent permitted under the laws of the
State of Employment hereunder, Executive authorizes Company to withhold from any
Severance Benefits otherwise due to Executive and from any other funds held for
Executive’s benefit by Company, any undisputed damages or losses sustained by
Company as a result of any material breach or other material violation of this
Agreement by Executive, pending resolution of any underlying dispute.

8.
NOTICES.



8.1
ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:



Executive:    Address on File


Company:
ABM Industries Incorporated

1 Liberty Plaza, New York, NY 10006


Copy:
ABM Industries Incorporated

1 Liberty Plaza, New York, NY 10006
Attention: Senior Vice President of Human Resources


8.2
RECEIPT. Any such notice shall be assumed to have been received when delivered
in person or 48 hours after being sent in the manner specified above.



9.
INDEMNIFICATION.    The Company shall indemnify, defend, and hold Executive
harmless to the fullest extent provided under the Company’s Articles of
Incorporation, Bylaws, or any other operating document. In addition, the
Executive shall be included under the Company’s Directors and Officers Liability
Insurance Policy. For the avoidance of doubt, this Section 9 shall survive the
termination of this Agreement.



10.
GENERAL PROVISIONS.



10.1
GOVERNING LAW. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Employment, which, for purposes of this Agreement,
shall mean the state of New York.



10.2
NO WAIVER. Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.



10.3
SEVERABILITY. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of



11

--------------------------------------------------------------------------------





this Agreement would be held in any jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be either automatically deemed
so narrowly drawn, or any court of competent jurisdiction is hereby expressly
authorized to redraw it in that manner, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


10.4
SURVIVAL. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 - 5.9 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.



10.5
SUCCESSORS. This Agreement is binding upon and shall inure to the benefit of the
parties’ respective successors, assigns, administrators and legal
representatives and Executive’s heirs and executors.



10.6
REPRESENTATIONS BY EXECUTIVE. Executive represents and agrees that Executive has
carefully read and fully understands all of the provisions of this Agreement,
that Executive is voluntarily entering into this Agreement and has been given an
opportunity to review all aspects of this Agreement with an attorney, if
Executive chooses to do so. Executive understands and agrees that Executive's
employment with the Company is at-will and that nothing in this Agreement is
intended to create a contract of employment for any fixed or definite term.
Executive understands Executive is also now eligible for Severance Benefits to
which Executive was not previously entitled and acknowledges the value of such
benefits. Executive also represents that Executive will not make any
unauthorized use of any confidential or proprietary information of any third
party in the performance of Executive’s duties under this Agreement and that
Executive is under no obligation to any prior employer or other entity that
would preclude or interfere with the full and good faith performance of
Executive's obligations hereunder.



10.7
SECTION 409A. Without limiting the generality of Section 7.6, the parties intend
for the payments and benefits under this Agreement to be exempt from Section
409A or, if not so exempt, to be paid or provided in a manner which complies
with the requirements of such section, and intend that this Agreement shall be
construed and administered in accordance with such intention. If any payments or
benefits due to Executive hereunder would cause the application of an
accelerated or additional tax under Section 409A, such payments or benefits
shall be restructured in a mutually agreed upon manner that to the extent
possible preserves the economic benefit and original intent thereof but does not
cause such an accelerated or additional tax. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six (6) month period immediately following Executive’s
separation from service shall instead be paid on the first business day after
the date that is six (6) months following Executive’s termination



12

--------------------------------------------------------------------------------





date (or death, if earlier). In the event that any payment under this Agreement
may be made in two calendar years, depending on the timing of execution of a
release, such payment shall be made in the later calendar year, to the extent
required by Section 409A. Notwithstanding anything to the contrary in this
Agreement, all (A) reimbursements and (B) in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (x) the amount
of expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (y) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (z) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.


10.8
COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed as an original, but all of which together shall constitute
one and the same instrument binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the same
counterpart. This Agreement may be executed either by original, facsimile, or
electronic copy, each of which will be equally binding.



10.9
ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement, together
with Appendix A, sets forth every contract, understanding and arrangement as to
the employment relationship between Executive and the Company (other than the
Change in Control Agreement and any equity award agreement under the Equity
Plan; provided that in the event that this Agreement conflicts with the terms of
any equity award agreement, this Agreement shall govern unless otherwise
expressly stated in such equity award agreement).



10.9.a
NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for itself,
and that no evidence with respect to its terms and conditions other than this
Agreement itself may be introduced in any arbitration or judicial proceeding to
interpret or enforce this Agreement.



10.9.b
AMENDMENTS. This Agreement may not be amended except in a writing signed by the
Executive and an authorized representative of the Company.



13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.
Executive:    Scott Salmirs
Signature: /s/ Scott Salmirs                         
Date:      September 21, 2017                    
    
Company:    ABM Industries Incorporated
Signature: /s/ Thomas M. Gartland                     
Name, Title: Thomas M. Gartland, Chairman Compensation Committee
Date:      September 22, 2017                
 


14

--------------------------------------------------------------------------------





APPENDIX A
A.
ASSIGNMENT. Executive hereby assigns, and agrees to assign, to the Company,
without additional compensation, Executive’s entire right, title and interest in
and to (a) all Creations, and (b) all benefits, privileges, causes of action and
remedies relating to the Creations, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all such registrations, renewals and/or extensions; to sue for all past, present
or future infringements or other violations of any rights in the Creation; and
to settle and retain proceeds from any such actions). As used herein, the term
Creations includes, but is not limited to, creations, inventions, works of
authorship, ideas, processes, technology, formulas, software programs, writings,
designs, discoveries, modifications and improvements, whether or not patentable
or reduced to practice and whether or not copyrightable, that relate in any
manner to the actual or demonstrably anticipated business or research and
development of the Company or its affiliates, and that are made, conceived or
developed by Executive (either alone or jointly with others), or result from or
are suggested by any work performed by Executive (either alone or jointly with
others) for or on behalf of the Company or its affiliates: (i) during the period
of Executive’s employment with the Company, whether or not made, conceived or
developed during regular business hours; or (ii) after termination of
Executive’s employment if based on Confidential Information. Executive agrees
that all such Creations are the sole property of the Company or any other entity
designated by it, and, to the maximum extent permitted by applicable law, any
copyrightable Creation will be deemed a work made for hire. If the State of
Employment is California, Executive UNDERSTANDS THAT THIS PARAGRAPH DOES NOT
APPLY TO ANY CREATION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870
OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED BELOW.
Executive understands that nothing in this Agreement is intended to expand the
scope of protection provided to Executive by Sections 2870 through 2872 of the
California Labor Code.

B.
DISCLOSURE. Executive agrees to disclose promptly and fully to Executive’s
immediate supervisor at the Company, and to hold in confidence for the sole
right, benefit and use of Company, any and all Creations made, conceived or
developed by Executive (either alone or jointly with others) during Executive’s
employment with the Company, or within one (1) year after the termination of
Executive’s employment if based on Confidential Information. Such disclosure
will be received and held in confidence by the Company. In addition, Executive
agrees to keep and maintain adequate and current written records on the
development of all Creations made, conceived or developed by Executive (either
alone or jointly with others) during Executive’s period of employment or during
the one-year period following termination of Executive’s employment, which
records will be available to and remain the sole property of the Company at all
times.

C.
ASSIST WITH REGISTRATION. Executive agrees that Executive will, at the Company’s
request, promptly execute a written assignment of title for any Creation
required to be assigned by Section B. Executive further agrees to perform,
during and after Executive’s employment, all acts deemed necessary or desirable
by the Company to assist it (at its expense) in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Creation
assigned to the Company pursuant to Section B. Such acts may include, but are
not limited to, execution of documents and assistance or cooperation in legal
proceedings. Should the Company be unable to secure Executive’s signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any



15

--------------------------------------------------------------------------------





Creation, whether due to Executive’s mental or physical incapacity or any other
cause, Executive hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to undertake such acts in Executive’s name as if executed and
delivered by Executive, and Executive waives and quitclaims to the Company any
and all claims of any nature whatsoever that Executive may not have or may later
have for infringement of any intellectual property rights in the Creations. The
Company will compensate Executive at a reasonable rate for time actually spent
by Executive at the Company’s request on such assistance at any time following
termination of Executive’s employment with the Company.
CALIFORNIA LABOR CODE
SECTION 2870-2872


2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
1.
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

2.
Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.
2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.








16